Citation Nr: 0835216	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an increased evaluation for status post 
dislocation and fracture of the femoral head of the right hip 
with marked limitation of motion, internal fixation, and 
traumatic arthritis, currently assigned a 30 percent 
disability evaluation.

2.  Entitlement to an increased evaluation for status post 
open comminuted fracture of the left femur, currently 
assigned a 10 percent disability evaluation.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
September 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2004 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in March 2008.  The case has since been returned to the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To provide the veteran with pertinent 
rating criteria and to afford him more recent VA 
examinations.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The veteran is currently assigned a 30 percent disability 
evaluation for his right femur disability and a 10 percent 
disability evaluation for his left femur disability pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5255 and 38 
C.F.R. § 4.73, Diagnostic Codes 5255-5314, respectively. The 
July 2005 statement of the case (SOC) provided the veteran 
with the rating criteria under Diagnostic Codes 5255 and 
5313.  However, the SOC did not contain Diagnostic Codes 5010 
or 5314.  Nor was he advised of the factors to be considered 
in evaluating disabilities residual to healed wounds 
involving muscle groups as set forth in 38 C.F.R. §§ 4.55, 
4.56.  

Indeed, the Board remanded the case in March 2008 for further 
development, to include providing the veteran with 38 C.F.R. 
§§ 4.55, 4.56 and Diagnostic Codes 5010 and 5314.  Although a 
March 2008 letter did contain the provisions of Diagnostic 
Code 5314, the veteran has still not been notified of the 
other pertinent rating criteria.  The United States Court of 
Appeals for Veteran's Claims (Court) has held "that a remand 
by this Court or the Board confers on the veteran or other 
claimant, as a matter of law, a right to compliance with the 
remand orders." Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As such, compliance with the terms of the remand is 
necessary prior to further appellate review, and if not, 
"the Board itself errs in failing to ensure compliance." 
Id.  Therefore, the RO should notify the veteran of the 
pertinent rating criteria for the disabilities currently on 
appeal.

In addition, the Board notes that the veteran was afforded VA 
bone and joints examinations in September 2004 and June 2005 
in connection with his claims for an increased evaluation.  
However, his representative submitted an informal hearing 
presentation in February 2008 in which he essentially 
contended that the veteran's disabilities had worsened since 
his last examination.  In fact, he requested another VA 
examination in the February 2008 informal hearing 
presentation and again in a September 2008 informal hearing 
presentation.  The Board does note that it has been over 
three years since the veteran's last examination, and he has 
submitted additional private medical records dated in May 
2008, which document ongoing complaints and treatment for his 
service-connected right and left femur disabilities.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Therefore, the Board finds that a 
more recent VA examination is in order in this case for the 
purpose of ascertaining the severity and manifestations of 
the veteran's service-connected status post dislocation and 
fracture of the femoral head of the right hip and status post 
open comminuted fracture of the left femur.

The Board further notes that the veteran was provided a VA 
general examination in October 2005.  However, that 
examination did not specifically address the combined effect 
of the veteran's service-connected disabilities on his 
employment.  Moreover, in light of the veteran's contentions 
above asserting that his disabilities have worsened, the 
Board finds that a more recent medical opinion is necessary 
for the purpose of determining whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
status post dislocation and fracture of 
the femoral head of the right hip and 
status post open comminuted fracture of 
the left femur.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the veteran's service-connected right 
and left femur disabilities. 

The examiner should report all signs and 
symptoms necessary for rating the 
veteran's disabilities under the rating 
criteria.  In particular, the examiner 
should comment as to whether there is 
malunion or nonunion of tibia and fibula 
and, if there is malunion, whether there 
is marked, moderate, or slight impairment 
of the ankle or knee.  He should also 
indicate whether there is a fracture of 
the surgical neck of the femur with false 
joint; or, a fracture of the shaft or 
anatomical neck of the femur with 
nonunion, and if so, whether there is 
loose motion.  The examiner should further 
comment on the severity of the muscle 
damage affecting the veteran's left femur.  
The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness should also be noted, as 
should any additional disability due to 
these factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  The veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities are of such 
severity to result in unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  This 
SSOC should set forth all applicable laws 
and regulations pertaining to each issue, 
including 38 C.F.R. §§ 4.55, 4.56 and 
Diagnostic Codes 5010 and 5314.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the appellant unless he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




